

116 HRES 664 IH: Original National Domestic Violence Awareness Month Resolution of 2019
U.S. House of Representatives
2019-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 664IN THE HOUSE OF REPRESENTATIVESOctober 30, 2019Mr. Green of Texas (for himself, Mrs. Wagner, Mr. Cuellar, Mr. Espaillat, Mrs. Lowey, Ms. Norton, Mr. Olson, Mr. Rush, Mr. David Scott of Georgia, and Mr. Swalwell of California) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONSupporting the goals and ideals of October as National Domestic Violence Awareness Month.
	
 Whereas intimate partner violence affects people of all ages as well as racial, ethnic, gender, economic, and religious backgrounds;
 Whereas women are disproportionately victims of domestic violence, as 1 in 4 women and 1 in 7 men ages 18 and older will experience domestic violence at some point in their life;
 Whereas on average, more than 3 women are murdered by their husbands or boyfriends in the United States every day;
 Whereas women ages 18 to 34 experience the highest rates, per capita, of intimate partner violence; Whereas about 1 in 5 women who experience rape, physical violence, or stalking by an intimate partner first experienced some form of partner violence between 11 and 17 years of age;
 Whereas nearly 1 in 3 college women say they have been in an abusive dating relationship; Whereas 1 out of 3 Native American women will be raped and 6 out of 10 will be physically assaulted in their lifetimes;
 Whereas the cost of intimate partner violence over a victim’s lifetime for medical and mental health care services is $103,767 for women and $23,414 for men;
 Whereas, of females killed with a firearm, almost two-thirds were killed by their intimate partners;
 Whereas one-quarter to one-half of domestic violence victims report that they have lost a job due, at least in part, to domestic violence;
 Whereas some landlords deny housing to victims of domestic violence who have protection orders or evict victims of domestic violence for seeking help after a domestic violence incident, such as calling 911, or who have other indications that they are domestic violence victims;
 Whereas 92 percent of homeless women experience severe physical or sexual abuse at some point in their lifetimes;
 Whereas 81 percent of women who are stalked by a current or former male partner are also physically abused by that partner;
 Whereas 99 percent of abusive relationships include financial abuse, causing the survivors to stay or return to the abusive relationship;
 Whereas more than 8,000,000 days of paid work each year are lost due to domestic violence issues; Whereas 96 percent of employed domestic violence victims experience problems at work due to abuse;
 Whereas 1 in 15 children are exposed to intimate partner violence each year and 90 percent of these children are eyewitnesses to violence;
 Whereas at least 15,500,000 children live in families in which partner violence occurred at least once in the past year;
 Whereas children exposed to domestic violence are more likely to attempt suicide, abuse drugs and alcohol, run away from home, and become victims of human trafficking;
 Whereas one large study found that men exposed to physical abuse, sexual abuse, and adult domestic violence as children were almost 4 times more likely than other men to have perpetrated domestic violence as adults;
 Whereas 1 in 10 high school students experienced physical violence from a dating partner in the past year;
 Whereas 13 percent of teenage girls who have been in a relationship report being hit or hurt by their partners;
 Whereas adolescent girls who reported dating violence were 60 percent more likely to report one or more suicide attempts in the past year;
 Whereas there is a need for middle schools, secondary schools, and postsecondary schools to educate students about the issues of domestic violence, sexual assault, dating violence, and stalking;
 Whereas a recently released multistate study shows that the Nation’s domestic violence shelters are addressing victims’ urgent and long-term needs and are helping victims protect themselves and their children;
 Whereas a 2018 National Census Survey reported that 74,823 violence victims were served by domestic violence shelters and programs around the Nation in a single day;
 Whereas an additional 9,183 people requested help that day, but due to lack of resources, they were unable to be served;
 Whereas there is a need to increase funding for programs aimed at intervening in and preventing domestic violence in the United States; and
 Whereas domestic shelters and programs experience increased demands for service, 80 percent report cuts in funding: Now, therefore, be it
	
 1.Short titleThis Act may be cited as the Original National Domestic Violence Awareness Month Resolution of 2019. 2.Supporting National Domestic Violence Awareness MonthThe House of Representatives—
 (1)supports the goals and ideals of National Domestic Violence Awareness Month; and (2)expresses the sense of the House of Representatives that Congress should continue to raise awareness of domestic violence and its devastating effects on individuals, families, and communities, and support programs designed to end domestic violence in the United States.
			